                  UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            CENTRAL DIVISION

 RANDALL LEE DALTON, et al.,                  )
                                              )
                      Plaintiffs,             )
                                              )
        v.                                    ) Case No. 17-04057-CV-C-NKL
                                              )
 MICHAEL BARRETT, et al.,                     )
                                              )
                      Defendants.             )

                     NOTICE REGARDING PENDING APPEAL

       The Missouri Attorney General respectfully gives notice to the Court that in

response to the Defendants’ motion to dismiss the pending appeal, he has filed in the United

States Court of Appeals for the Eighth Circuit a motion to vacate this Court’s July 12, 2019,

order (Doc. 238), in accordance with United States v. Munsingwear, 340 U.S. 36, 39 (1950)

and Robinson v. Pfizer, Inc., 855 F.3d 893, 898–99 (8th Cir. 2017). The Missouri Attorney

General respectfully brings these filings to the Court’s attention as the Court considers

Plaintiffs’ and Defendants’ joint stipulation of dismissal.

DATED: June 19, 2020

                                                  Respectfully submitted,

                                                  ERIC S. SCHMITT
                                                  Attorney General

                                                  /s/ Jeremiah J. Morgan
                                                  Jeremiah J. Morgan
                                                      Deputy Attorney General - Civil
                                                      Missouri Bar No. 50387
                                                  Cristian M. Stevens
                                                      Deputy Attorney General - Criminal

                                              1

        Case 2:17-cv-04057-NKL Document 304 Filed 06/19/20 Page 1 of 2
                                                    Missouri Bar No. 48028
                                                 Missouri Attorney General’s Office
                                                 P.O. Box 899
                                                 Jefferson City, MO 65102
                                                 Phone: 573-751-3321
                                                 Fax: 573-751-9456

                                                 ATTORNEYS THE MISSOURI
                                                 ATTORNEY GENERAL


                             CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of June, 2020, a true and correct copy of the
foregoing was filed with the Clerk of the Court using the Court’s online case filing
system, thereby affecting service on all parties.


                                                 /s/ Jeremiah J. Morgan
                                                 Jeremiah J. Morgan




                                             2

        Case 2:17-cv-04057-NKL Document 304 Filed 06/19/20 Page 2 of 2
